Citation Nr: 9922157	
Decision Date: 08/06/99    Archive Date: 08/12/99

DOCKET NO.  97-33 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to benefits for the residuals of a Foley 
catheter under the provisions of 38 U.S.C. § 1151.

2.  Entitlement to an increased (compensable) disability 
rating for erectile dysfunction.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to an increased disability rating for the 
residuals of prostate cancer, currently rated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Reichelderfer


INTRODUCTION

The veteran served on active duty from September 1953 to 
October 1956 and from February 1957 to February 1981.

This appeal arises from a rating decision of January 1997 
from the New Orleans, Louisiana, Regional Office (RO).

This decision will address the issue of entitlement to 
benefits for the residuals of a Foley catheter under the 
provisions of 38 U.S.C. § 1151 and entitlement to an 
increased disability rating for erectile dysfunction.  The 
remand that follows will address the issue of service 
connection for tinnitus and entitlement to an increased 
disability rating for prostate cancer.


FINDINGS OF FACT

1.  The rating decision in January 1997 granted service 
connection for prostate cancer.

2.  Treatment that necessitated placement of the Foley 
catheter was for a service connected disability.

3.  The veteran has erectile dysfunction.

4.  There is no deformity of the penis.


CONCLUSIONS OF LAW

1.  The claim for benefits for the residuals of a Foley 
catheter under the provisions of 38 U.S.C. § 1151 is 
dismissed.  38 U.S.C.A. §§ 1151, 7105(d) (West 1991).

2.  The criteria for an increased (compensable) disability 
rating for erectile dysfunction are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.20, 4.31, 
4.115b, Diagnostic Code 7522 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Benefits under 38 U.S.C. § 1151

The threshold question to be resolved is whether there is an 
appeal before the Board of Veterans' Appeals (Board) to be 
decided.  If the benefit sought on appeal has been granted or 
entitlement established, the appeal is not properly before 
the Board and must be dismissed.

In the January 1997 rating decision, entitlement to benefits 
for the residuals of a Foley catheter under the provisions of 
38 U.S.C. § 1151 was denied.  This rating decision also 
granted service connection for prostate cancer.  

The Board may dismiss any appeal which fails to allege a 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105(d) (West 1991).  The veteran 
perfected an appeal of the issue of entitlement to benefits 
for the residuals of a Foley catheter under 38 U.S.C. § 1151.  
Such benefits are awarded "as if" the disability were 
service connected.  38 U.S.C.A. § 1151 (West 1991).  However, 
as noted, the January 1997 rating decision also granted 
service connection for prostate cancer.  The record indicates 
that the surgical procedure that the veteran had undergone 
when the catheter was placed was for treatment of his now 
service connected prostate cancer and its residuals.  
Therefore, any proximate residuals or adjuncts of the 
prostate cancer or its treatment are service connected.  
Accordingly, entitlement to the benefit sought, i.e. service 
connected benefits for the residuals of a Foley catheter, has 
been established.

Establishing entitlement to the benefit that had been sought 
on appeal resolved the disagreement.  Accordingly, the Board 
does not have the authority to further consider the veteran's 
claim regarding the residuals of the Foley catheter.  Since 
entitlement to the benefit sought on appeal has been granted, 
there are no further alleged errors of law or fact to be 
considered.  Additionally, no further or additional benefits 
are available under the provisions of 38 U.S.C. § 1151.  
Therefore, the claim for benefits for the residuals of a 
Foley catheter under 38 U.S.C. § 1151 is not properly before 
the Board and must be dismissed.  38 U.S.C.A. § 7105(d) (West 
1991); See Mintz v. Brown, 6 Vet. App. 277 (1994).

Increased rating

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, a plausible claim has been presented.  The 
veteran has not indicated that additional relevant evidence 
of probative value may be obtained which has not already been 
sought and associated with the claims folder.  Accordingly, 
the Board finds that the duty to assist, as mandated by 
38 U.S.C.A. § 5107(a) (West 1991), has been satisfied.

In a rating decision in January 1997, service connection for 
erectile dysfunction was granted with a noncompensable 
disability rating assigned.  The decision also granted 
entitlement to special monthly compensation due to loss of 
use of a creative organ.

The severity of a disability is ascertained by application of 
the criteria set forth in the Department of Veterans Affairs 
(VA) Schedule for Rating Disabilities contained in 38 C.F.R. 
Part 4 (1998) (Schedule).  The disability ratings are based 
on the average impairment of earning capacity in civil 
occupations.  38 U.S.C.A. § 1155 (West 1991).  

Where the Schedule does not list a specific disability, the 
disability will be rated under criteria where the functions 
affected, anatomical localization, and symptomatology are 
analogous.  38 C.F.R. § 4.20 (1998). 

Where the Schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31 (1998).

Deformity of the penis with loss of erectile power warrants a 
20 percent rating.  38 C.F.R. § 4.115b, Diagnostic Code 7522 
(1998).

The Schedule does not provide rating criteria for erectile 
dysfunction.  Therefore, the disability must be rated under 
criteria where the functions affected, anatomical 
localization, and symptomatology are analogous.  Diagnostic 
Code 7522 includes loss of erectile power as part of its 
criteria.  Therefore, the veteran's erectile dysfunction will 
be rated under the criteria of this Diagnostic Code.  
38 C.F.R. § 4.20 (1998).

The medical evidence in the record clearly shows that the 
veteran has erectile dysfunction and has undergone treatment 
of this condition, including placement of a penile 
prosthesis.  The criteria of Diagnostic Code 7522 requires 
that there be deformity of the penis.  The veteran testified 
that he had deformity.  However, the report of a February 
1997 VA examination notes that there was no loss of the penis 
and a February 1997 VA clinical record notes the phallus was 
normal.  Therefore, the medical evidence does not show 
deformity of the penis.  An August 1996 VA clinical record 
notes a complaint of tenderness, an April 1997 record 
indicates there was pain on the ventral surface of the penis, 
and a May 1997 VA clinical record notes there was some pain.  
Additionally, the veteran testified that he had pain.  
However, the pain complaints do not constitute deformity of 
the penis.  Therefore, the criteria for a compensable 
disability rating for this disorder are not met and a 
noncompensable rating for this disorder is thus appropriate.  
This is consistent with the noncompensable rating currently 
assigned.  Additionally, the veteran is receiving special 
monthly compensation for loss of use of a creative organ due 
to his erectile dysfunction, and is thus receiving 
compensation for this disability.  38 C.F.R. §§ 4.7, 4.31, 
4.115b, Diagnostic Code 7522 (1998).

Based on the above, the preponderance of the evidence is 
against the veteran's claim for an increased (compensable) 
disability rating for erectile dysfunction.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.20, 4.31, 
4.115b, Diagnostic Code 7522 (1998).


ORDER

1.  The appeal for benefits for the residuals of a Foley 
catheter under the provisions of 38 U.S.C. § 1151 is 
dismissed.
2.  An increased (compensable) disability rating for erectile 
dysfunction is denied.


REMAND

The veteran claims that he has tinnitus due to retained shell 
fragments in his head.  It is noted that the veteran is 
currently service connected for hearing loss disability and 
was in combat, and audiological evaluation reports in the 
claims file show complaints of tinnitus.  However, none of 
the medical evidence provides an opinion as to the etiology 
of the tinnitus.  Therefore, this case will be returned to 
the RO for additional examination of the veteran.

The January 1997 rating decision granted service connection 
for prostate cancer and assigned a noncompensable disability 
rating.  In a statement that was received in October 1997, 
the veteran expressed disagreement with the disability rating 
assigned.  However, the record does not reflect that the 
veteran was ever provided with a statement of the case on 
this issue.  An appeal consists of a timely notice of 
disagreement and following a statement of the case, a timely 
substantive appeal.  38 U.S.C.A. § 7105(a) (West 1991); 
38 C.F.R. § 20.200 (1998).  While the disability rating was 
subsequently increased and the veteran was advised that this 
resolved the appeal, a notice of disagreement may only be 
withdrawn by the veteran or his authorized representative.  
38 C.F.R. § 20.204 (1998).  Therefore, this case must be 
returned to the RO to provide the veteran with a statement of 
the case on the issue of an increased rating for prostate 
cancer.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the duty to assist veterans in the development of 
facts pertinent to their claims, under 38 U.S.C.A. § 5107(a) 
(West 1991) and 38 C.F.R. § 3.103(a) (1998), as set forth in 
Littke v. Derwinski, 1 Vet.App. 90 (1990), requires that the 
VA accomplish additional development of the evidence if the 
record currently before it is inadequate.  

Accordingly, the case is REMANDED for the following:

1.  The RO should request that the 
veteran be scheduled for a VA 
audiological and/or ear examination.  All 
appropriate tests and studies should be 
conducted.  The examiner should be 
specifically requested to render an 
opinion as to the origin of the veteran's 
complaints of tinnitus.  The examiner 
should present all findings, and the 
reasons and bases therefor, in a clear, 
comprehensive, and legible manner on the 
examination report.  The claims file is 
to be made available to the examiner for 
review prior to evaluation of the 
veteran.


2.  Following completion of the above, 
the RO should review the veteran's claim 
and determine whether service connection 
for tinnitus can be granted.  The RO 
should conduct any additional evidentiary 
development that is deemed necessary.

3.  If the decision remains adverse to 
the veteran, he and his representative 
should be provided with a supplemental 
statement of the case and be apprised of 
the applicable period of time within 
which to respond.  The case should then 
be returned to the Board for further 
consideration, as appropriate.

4.  The RO should provide the veteran 
with a statement of the case on the issue 
of entitlement to an increased rating for 
the residuals of prostate cancer.  This 
issue should only be returned to the 
Board for further consideration if the 
veteran provides a timely substantive 
appeal to perfect the appeal.

The Board intimates no opinion as to the outcome of this 
case.  The veteran need take no action until he is so 
informed.  The purposes of this REMAND are to obtain 
additional evidence and to ensure compliance with due process 
considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals


 

